Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the method of operating a laundry washing machine of independent claims 1, 12, and 14 comprising, inter alia, initiating an initial fill phase of a wash cycle by controlling the water inlet to dispense a selected amount of water into the wash tub, sensing a weight value and fluid level value with the wash tub, and dynamically selecting a load type from among a plurality of load types during the initial fill phase of the wash cycle and prior to agitating the load based upon weight and fluid level values.  Such configuration provides optimization of the performance of a laundry washing machine for different types of loads, as well as reducing the burden on users when interacting with a laundry washing machine (see Applicant’s Specification at ¶ [0004]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711